DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed November 3, 2020 have been fully considered but they are not persuasive.
Applicant amended independent Claim 8 whereby “…the cleaning element is closer to the print head than the maintenance unit in a height direction…” and “… under a non-working status.” and to further define the maintenance unit: “…wherein the maintenance unit is a cleaner used by a traditional 3D printer to clean and maintain a jetting head of the 2D printer.” Additionally, applicant added the limitation of “…when the 2D nozzle enters the maintenance unit for being maintained by the maintenance unit, the 3D nozzle enters a clearing range of the cleaning element at the same time for being cleaned by the cleaning element.”
Applicant’s arguments appear to be on the following grounds:
Claim 8 rejections:
35 U.S.C. §112 rejection: 
Applicant answers the 35 U.S.C. § 112 rejection of Claim 8 by stating that the structure and function of the “maintenance unit” is well known for one skilled in the art, especially in the conventional 2D printer field, and further states that no confusion and indefinite issues are raised.
35 U.S.C. § 103 rejection:
Applicant argues regarding the 25 U.S. C. § 103 rejection of Claim 8, that the secondary reference, Ochi, fails to disclose a cleaning route destination because it is actually used to maintain a print head which means that the “maintenance mechanism”  is supposed to be deemed as the “maintenance unit”, not the cleaning route destination. Also, when the head is needed to be cleaned, the head will be directly moved into the maintenance mechanism, which means that the feature is not “under a non-working status.”
Applicant argues that Hiroki also fails to teach the feature of the recording head not colliding with the cleaning mechanism, while moving along a path. While Hiroki controls the recording head to move along a moving path to the cleaning mechanism, it stays at a first and second standby position only after the printing process is completed or if the cleaning mechanism needs to be cleaned, and, thus also does not teach controlling the print head to move to the cleaning route destination based on a cleaning route before the print head is moved into the maintenance unit. Moreover, the recording head moves to a second standby position just to make room for and facilitate the cleaning of the cleaning mechanism and does not occupy the space of the cleaning mechanism. This is a totally different purpose from the present application which is to prevent collision between print head and the cleaning/maintenance module and has a different sequence. Hiroki actually teaches away from the 2D nozzle of the print head not passing above the claim element and not colliding with the cleaning element based on a cleaning route or when the print head performs the compensation movement. Moreover, Hiroki only discloses a 2D printing head and a cleaning mechanism for cleaning it and does not disclose a 3D printing nozzle and, therefore, there is no need for cleaning a 3D nozzle. While the reference Ho discloses a 2D and 3D nozzle, it does not combine a maintenance unit with a cleaning element to form a single cleaning module. 
Finally, the instant application provides a “two-step moving” to control the print head to move to the cleaning route destination and then perform the compensation movement from the cleaning route destination such that it does not collide with the cleaning element and none of references cited by the examiner teaches this feature. 
Claim 9 rejection:
35 U.S.C. § 103 rejection:

These arguments are not persuasive for the following reasons:
Claim 8 rejections:
35 U.S.C. §112 rejection: 
Applicant has not provided an adequate structural basis for the “maintenance unit” as currently recited in Claim 8. The term “maintenance unit” still remains a generic placeholder, as interpreted under 35 U.S.C. § 112(f). Applicant’s amendment of Claim 8 where the “maintenance unit is a cleaner used by a traditional 2D printer to clean and maintain a jetting head of the 2D printer” does not conform in providing sufficient structure to perform the recited function and is not preceded by a structural modifier. Moreover, the addition of this definition, which is not supported by a disclosure in the specification, constitutes new matter. 
35 U.S.C. § 103 rejection:
Applicant conflates the maintenance mechanism of Ochi with the cleaning route destination. While it is true the maintenance mechanism is supposed to be deemed as a “maintenance unit” as far as functionality, there is a cleaning route destination outside this maintenance unit and the cleaning element under a non-working status (see paragraph [0075] the position controller moves the position of the head in the Z axis direction immediately before the nozzle checker checks the nozzles, and then moves the head to the maintenance mechanism, where the nozzles are checked).
While applicant argues that Hiroki does not completely teach the features that Examiner maintains were at least met by Ochi, applicant’s argument that Hiroki only teaches that the recording head moves to a standby position out of the cleaning mechanism “just to make room for and facilitate the cleaning of the cleaning mechanism” and that this is a different purpose and sequence than the instant invention (described as a “two-step process”), examiner notes that the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
In response to applicant's arguments against the references, Ochi and Hiroki, individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This argument also applies to applicant’s argument that Hiroki, Ochi and Lee fail to disclose a printing head assembly including a 2D nozzle and a 3D nozzle, and that while Ho indicates a 3D printer having a print head assembly including a 2D nozzle and a 3D nozzle, it fails to combining a maintenance unit with a cleaning element or that the distance between the 2D and 3D nozzles is the same distance between the maintenance unit and the cleaning element.
Claim 9 rejection:
35 U.S.C. § 103 rejection:
Regarding applicant’s argument in regard to Claim 9  that the nozzle checker and cleaner of Ochi only correspond to a single printhead and that, therefore the nozzle checker and the cleaner are impossible to correspond to different print heads at the same time, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "…the print head is moved into the maintenance unit…" in Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide a sufficient structure to perform the recited function of the maintenance unit and, moreover, the specification does not properly describe a maintenance unit that is a cleaner used by a traditional 2D printer to clean and maintain a jetting head of the 2D printer. It only discloses that the maintenance unit performs maintenance and cleaning for the 2D nozzle to keep the 2D nozzle wet (paragraph [0026]. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 8-14 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the applicant regards as the invention.
Claim limitation “wherein the maintenance unit is a cleaner used by a traditional 2D printer to clean and maintain a jetting head of the 2D printer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that the maintenance unit – 21 performs maintenance for the 2D nozzle – 122 (paragraphs [0004] [0026] [0030] [0034]). Paragraph [0026] does disclose that “The maintenance unit 21 performs maintenance and cleaning for the 2D nozzle 122 to keep the 2D nozzle 122 wet” and the drawing reference – 21 indicates a rectangular outline only but it provides no further 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0059491) in view of Ochi (US 2018/0207859) and further in view of Hiroki (US 2009/0102877).
Regarding Claim 8, Lee discloses a method for controlling movement route of a 3D printer (Fig. 2 abstract paragraph [0026] controller – 130 printing module -120) the method applied to a 3D printer having a print platform Fig 2  paragraph [0025] platform – 110), a print head  including a first nozzle and a second nozzle (Fig. 1 paragraph [0008]), the first nozzle having a location offset with respect to the second nozzle (Fig. 3A, paragraphs [0008] [0029] first nozzle – 121 second nozzle – 122) the method comprising: a) controlling the print head to move on the print platform to print a printed object under a working status (Fig. 2 paragraph [0026]) and the location offset under a non-working status (paragraph [0032]). 
However, Lee does not teach that one of the two nozzles is a two-dimensional nozzle rather than a three-dimensional printing nozzle and is silent about the controlled print head moving toward a maintenance unit for the 2D nozzle, nor a cleaning element for the 3D nozzle such that the print head is 
In the same field of endeavor, method for producing a three-dimensional object, Ochi teaches; b) calculating a cleaning route destination based on a current location of the print head and the location of the cleaning element (Fig. 1 paragraph [0068] nozzle check controller – 4) wherein a position of the cleaning route destination is outside the maintenance unit and the cleaning element (Fig. 2 paragraph [0061] the maintenance mechanism – 20 is located at one end of the directions in which the head – 1  moves and outside the range).over which the head 1 scans.  c) controlling the print head to move to the cleaning route destination (paragraph [0072]  cleaner – 5 and d) controlling the print head to perform a compensation movement from the cleaning route destination such that the nozzle is moved into the maintenance unit for maintenance there (Fig. 1 paragraph [0075] position controller – 30 maintenance mechanism – 20). Ochi further teaches controlling the print head to move to the cleaning route destination based on a cleaning route before the print head is moved into the maintenance unit (paragraph [0077] position controller controls nozzle checker and head to move and controlling variations of the distance between the two within a predetermined distance), wherein the cleaning element is closer to the print head than the maintenance unit in a height direction (paragraph [0075] the position controller 30 moves the position of the head – 1 in the Z axis direction immediately before the nozzle checker – 3 checks the nozzles – 6, and then moves the head – 1 to the maintenance mechanism – 20, where the nozzles – 6 are checked – where a cleaning element is closer than the maintenance unit is possible).  However, while Ochi teaches that the nozzles used in manufacturing a three-dimensional object include different kinds of ink (build material-use ink, support material-use ink and color material-use ink – paragraph [0053]). Ochi is silent as to whether these multiple nozzles are designed for 2D or 3D printing and does not disclose that the cleaning route is designed not to pass above the cleaning element and does not collide with the cleaning element when print head moves based on the cleaning route or the compensation movement. 
In the same field of endeavor, method and apparatus for forming image, Hiroki teaches that based on a cleaning route, a 2D nozzle of a printhead (Fig. 2 paragraph [0031] recording head – 32 nozzle section – 32a) does not pass above the cleaning element used (Fig. 3 paragraph [0054] cap – 141 suction pump – 140 nozzle section – 32a)  and does not collide with the cleaning element when the print 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Lee to incorporate the teachings of Ochi and Hiroki whereby  a method for controlling movement of a 3D printer with a print platform with multiple nozzles on a print head controlled to move on the print platform to print a printed object under a working status and controlling a location offset with respect to the nozzles would also desire to incorporate a cleaning route destination based on that location offset under a non-working status and would control the print head to move to that cleaning route destination (cleaner), and at that destination would control the print head to perform a compensation movement from that destination such that a nozzle is moved into a maintenance unit.  Moreover, one with ordinary skill in the art would definitely consider that a cleaning route must provide that the print head does not pass above and the cleaning element nor does not collide with the cleaning element when it moves based on the cleaning route. This person with ordinary skill in the art would clearly understand that a maintenance or nozzle checking step would prevent an abnormal nozzle causing some layers of the three-dimensional object to have an excess portion or a deficient portion (Ochi, paragraph [0004]).. One would be motivated to have these cleaning and maintaining functions as destinations for controller controlling the nozzles because the checking the nozzles before a unit layer is formed and after another unit layer is formed improves the efficiency with which an ejection failure is found out in a less frequently used nozzle (Ochi, paragraph [0068]). As stated above, the person with ordinary skill in the art would definitely consider that the print head pass above nor collide with the cleaning element and this is because it is difficult to perform cleaning work for the cleaning unit because the print head interferes with the work. (Hiroki, paragraph 0009]). Also, there is an advantage that, even when the recording head 32 is retracted from the first standby position 34, it is possible to surely prevent an ink on the surface of the recording head 32 from drying. Finally, while none of the references explicitly disclose a printhead unit with both 2D and 3D nozzles on the same printhead one with ordinary skill in the art would utilize a 2D nozzle along with a 3D printing nozzle because that way a colored inkjet printing unit would be configured to fill in gaps between first and second material 3D layers creating a plurality of colored object units stacked together (Ochi, paragraph [0006] [0007]). Moreover, there is evidence form 
Note: the limitation of “herein the maintenance unit is a cleaner used by a traditional 2D printer to clean and maintain a jetting head of the 2D printer” is the basis of a35 U.S.C. § 112 rejections above and is not addressed here due to new matter and indefiniteness. 
 Regarding Claim 9, the combination of Lee, Ochi and Hiroki teach all the limitations of Claim 8 and Ochi further teaches that the cleaning element (Ochi, Fig. 1 cleaner – 5) and the maintenance unit (Fig. 1 , nozzle checker – 3 ) are arranged in a cleaning module (Ochi Fig. 1 paragraphs [0045] [0061] maintenance mechanism – 20) ), a relative location and a relative distance between the cleaning element and the maintenance unit on the cleaning module are respectively equal to a relative location and a relative distance between the two nozzles (Ochi, paragraph [0101]) on the print head (Ochi, paragraph [0061] where the maintenance mechanism is located at one end of the directions in which the head moves and outside the range over which  the head scans) when the 2D nozzle enters the maintenance unit for being maintained by the maintenance unit, the 3D nozzle enters a clearing range of the cleaning element at the same time for being cleaned by the cleaning element (Ochi, Fig. 1 paragraphs [0061] [0072]  causes the nozzle checker – 3 to check the head 1 accommodated in the maintenance mechanism – 20, and/or causes the cleaner – 5 to clean).
Regarding Claim 10, the combination of Lee, Ochi and Hiroki teach all the limitations of Claim 8 and Lee, Ochi and Hiroki further disclose that method of the 3D printer of Claim 8  is defined with a printing home location therein, and the step a) further comprises: a1) moving the print head to the printing home location for initial positioning when the 3D printer enters the working status (Lee paragraph [0009] controller calibrates a printing coordinate from the best compensation parameter), a2) after initial positioning, controlling the print head to move on the print platform to print a printed object; (Lee, Fig. 3A paragraph [0028]) and, as is disclosed in Claim 8 above, Ochi discloses that  in step b) the cleaning route destination is calculated based on to the current location of the print head, a location of the printing home location the location of the cleaning element and the location offset when the 3D printer enters the non-
Regarding Claim 11, the combination of Lee, Ochi and Hiroki teach all the limitations of Claim 10 and Lee further discloses that   the location offset is a distance between a farthest ink outlet of the 2D nozzle and an extrusion outlet of the 3D nozzle wherein in step al) the initial positioning for the print head is finished when the extrusion outlet is moved to the printing home location (Fig. 7 Step S730, paragraph [0048] where the controller selects the compensation parameter corresponding to the best correlation structure to calibrate the printing coordinate of the first nozzle or the second nozzle). 
Regarding Claim 12, the combination of Lee, Ochi and Hiroki teach all the limitations of Claim 10 and Lee further discloses the location offset comprises a transversal offset with respect to an x-axis of the print platform and a longitudinal offset (n) with respect to a y-axis of the print platform (Fig. 2B, paragraph [0029]).
Regarding Claim 13, the combination of Lee, Ochi and Hiroki teach all the limitations of Claim 12 and while Ochi discloses that the position controller controls the position of the nozzle checker (paragraph [0152] where a cleaner configuration is used to clean the head for an abnormal nozzle) and  further discloses that the position controller is used to keep variations of the distance between the nozzle checker (cleaner) and the ink ejecting from the head constant, it does not disclose that in step b) the transversal offset is subtracted from a distance between the printing home location and the longitudinal offset is subtracted from a distance (v) between the printing home location and the cleaning element along the y-axis to obtain a y-axis destination the cleaning route destination is generated based on the x-axis destination and the y-axis destination;. However, the method recited in Claim 13 will perform the compensation required to generate the cleaning route destination intended by the prior art as disclosed by Ochi.
Regarding Claim 14, the combination of Lee, Ochi and Hiroki teach all the limitations of Claim 13 and while Ochi discloses that the position controller controls the position of the nozzle checker (paragraph [0152] where a cleaner configuration is used to clean the head for an abnormal nozzle) and  further discloses that the position controller is used to keep variations of the distance between the nozzle checker (cleaner) and the ink ejecting from the head constant, it does not disclose that in  step c) the print 
Regarding Claim 15, the combination of Lee, Ochi and Hiroki disclose all the limitations of Claim 8 and Ochi further discloses that the method of Claim 8 further comprises: f) determining whether the 3D printer resumes working status (paragraphs [0067] [0068] nozzle check controller – 4); g) continually using the maintenance unit to perform maintenance for the 2D nozzle  before the 3D printer resumes working status (paragraph [0133]) ; and h) returning to step a) after the 3D printer resumes working status (paragraph [0023]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742